Mr. Justice Waleer delivered the opinion of the Court. Appellant insists that he was released from liability on the ¡note upon which this suit was brought, by the holder extending the time for its payment after its maturity. It appears •from the evidence, that appellant is only security on the note. Willetts testified, that in October, 1857, he paid some money on a note, being at the rate of twenty per cent., and ¡upon t'he condition, that appellee would extend .the time of payment. It was for interest already due, as well as for interest still to accrue, for either six or twelve months in advance. That at the time he made the payment, appellee agreed to extend the time of payment, until the expiration of the time for which the interest was paid. That he did not remember to have seen the note; did not know the amount; to whom it was given; but understood it to be for about $125. He thinks he paid probably about $37.50, which was made to obtain an extension of time of payment. When appellant learned of the transaction, a few days after it occurred, he expressed dissatisfaction, and said, that he had given appellee notice to sue upon the note, and if appellee had given time, it would release him. Whilst an extension of time for the payment of a note, beyond its maturity, is clearly proved, yet the evidence fails to indentify it as the note sued upon in this case. The witness .did not see the note, and did not know that appellant’s name was on it. He understood it to be for a different amount from the one in controversy. He does not give the date, state when it was due, the rate of interest it bore, to whom it was given, or any facts that identify it with the note in controversy. The only evidence which might tend to prove it to be the same, is, that it was held by appellee, but whether as payee or assignee does not appear, and if it did, the witness understood that he made payment on a note for a different amount. There was no evidence showing that this was the only note appellee held, to which appellant' was a party. Taken all together this evidence is too weak to make out the defense, and the finding of the jury cannot be disturbed. The judgment of the court below must be affirmed. Judgment affirmed.